Gakver., J.,
dissenting: I do not concur with the foregoing opinion. The form of the certificate made by the justice to the abstract of the judgment in question is somewhat irregular and defective, but I cannot think it is so much so as to render the proceedings void. It seems to me that too much importance is given to mere form as against the substance of the matter. The record shows conclusively that the judgment abstracted was duly rendered by Wm. R. Hazen, justice of the peace ; that R. H. 0. Searle was his successor in office, having legal possession and custody of the docket in which the judgment was recorded ; and that, as such successor, he made and certified to the abstract. Authority to so certify, I think, was clearly conferred upon Searle by section 193 of the justices’ act. The form prescribed by the statute for such certification is not of such a mandatory character that a mere formal deviation therefrom makes the whole proceeding a nullity. The object is,to have a correct abstract of the judgment docketed in the district court. The evidence of the fact that such judgment was rendered is furnished by the certificate of the justice who, has official custody of the docket in which the judgment appears. The trouble in this case arises from a too literal compli*17anee with the statutory form by the justice. The wording of the certificate should have been changed to suit the facts. It is an error, however, which is, in my opinion, amendable, and does not render the proceedings void.' I think the lower court properly refused to enjoin the execution, and that the judgment should be affirmed. -